Citation Nr: 1221040	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  07-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling. 


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the VA RO in Seattle, Washington. 

The June 2006 rating decision granted an increased rating for PTSD from 10 percent to 30 percent, effective November 28, 2005.  This rating was subsequently increased to 70 percent in an August 2009 Decision Review Officer (DRO) decision, also effective from November 28, 2005. 

In October 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file. 

In January 2010, the Board denied the Veteran's claim for entitlement to an increased evaluation for PTSD.  The Veteran appealed the Board's decision with respect to this issue to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court issued a Memorandum Decision vacating the January 2010 decision as it pertained to PTSD and remanding the matter for further proceedings consistent with the Memorandum Decision.  The appeal has been returned to the Board for action consistent with the Memorandum Decision.

The Board notes that the issues of entitlement to service connection for a prostate disability, claimed as due to exposure to herbicides; entitlement to service connection for a gastrointestinal disability claimed as ulcers, to include as secondary to service-connected PTSD; and entitlement to service connection for hypertension, claimed as due to exposure to herbicides or as secondary to service-connected diabetes mellitus type II or service-connected PTSD were remanded in the Board's January 2010 decision.  It appears that these issues have not been recertified to the Board for review because they are still undergoing development at the RO.  Therefore, the Board does not find the need to remand these issues again until the RO has been afforded the opportunity to complete the development directed in the January 2010 Board decision and recertify these claims to the Board. 

Additionally, the Board notes that the RO issued a rating decision in February 2011, which granted service connection for ischemic heart disease, status post myocardial infarction with stent placement, and assigned a 10 percent evaluation, effective November 28, 2005.  In an April 2011 statement, the Veteran indicated that he disagreed with the rating and effective date assigned to this service-connected disability.  In May 2011, the RO issued a letter to the Veteran acknowledging his notice of disagreement (NOD) with the February 2011 rating decision and informing him what would happen next with this appeal.  Likewise, the RO issued a July 2011 rating decision, which granted entitlement to individual unemployability, effective July 21, 2009; increased the evaluation assigned to service-connected peripheral arterial disease, left lower extremity to 40 percent, effective January 24, 2011; increased the evaluation assigned to service-connected peripheral arterial disease, right lower extremity to 40 percent, effective January 24, 2011; granted service connection for tinnitus and assigned a 10 percent evaluation, effective December 9, 2009; granted service connection for peripheral neuropathy of the left lower extremity and assigned a 10 percent evaluation, effective January 24, 2011; granted service connection for peripheral neuropathy of the right lower extremity and assigned a 10 percent evaluation, effective January 24, 2011; granted service connection for hearing loss and assigned a noncompensable evaluation, effective December 9, 2009; granted entitlement to special monthly compensation based on housebound criteria being met, effective December 9, 2009; established basic eligibility to Dependents' Educational Assistance, effective July 21, 2009; and continued a 10 percent evaluation for service-connected diabetes mellitus with diabetic gastric paresis.  In August 2011, the Veteran submitted a statement indicating that he disagreed with the ratings and effective dates assigned for all of these issues adjudicated in the July 2011 rating decision.  In January 2012, the RO issued a letter to the Veteran acknowledging his NOD with the July 2011 rating decision and informing him what would happen next with this appeal.   

The Board notes that the RO must provide an appropriate statement of the case (SOC) with regard to these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, as it appears that the RO is already in the process of preparing appropriate SOCs, the Board finds that no useful purpose would be served in remanding these issues at this time to direct the RO to undertake development that it would appear is already being undertaken.  Therefore, these issues need not be addressed in this determination.   

The record reflects that the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011).  Additionally, the Board notes that additional evidence was associated with the claims file without waiver of initial review by the agency of original jurisdiction.  However, as this issue is being remanded for further development, the Board finds no prejudice in evaluating the claim, as done below. 

The issue of the previously-denied claim of entitlement to service connection for broken thumbs was raised by the Veteran at his Board hearing.  Therefore, the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for broken thumbs has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of this claim.  
As noted above, the issue of entitlement to an increased evaluation for service-connected PTSD was denied by the Board in the January 2010 decision.  In the June 2011 Memorandum Decision, the Court indicated that the Board failed in its duty to assist by not requesting treatment records from Boeing and session-by-session treatment notes from Mr. V., MSW.  In a February 2012 statement, the Veteran's representative indicated that, in an attempt to assist VA with the development noted in the June 2011 Memorandum Decision, he had obtained and was submitting the Veteran's medical records from Boeing and treatment records from Mr. V., MSW.  The representative waived AOJ consideration of this evidence and requested that the Board proceed with adjudication. 

Regardless, the Board notes that, since the most recent supplemental statement of the case (SSOC) was issued with respect to this claim, substantial VA treatment records have been associated with the claims file.  Specifically, the Veteran reported in an April 2011 VA treatment record that he is depressed and has had thoughts of suicide by jumping into a river like the Snoqualmie, which is reportedly running full and fast right now.  In an October 2010 private treatment record from Caring Solutions Counseling Center, the Veteran reported that he went to see a Boeing psychiatrist for his anger problems when he was an employee.  At that time, he reported that he was thinking of shooting his dad.  He reported that he occasionally still has these terrible thoughts.  He stated that he told his psychiatrist this the day before and the psychiatrist indicated that he would increase the Veteran's medications.  

The Board notes that the Veteran underwent his most recent VA psychiatric examination in July 2009.  The July 2009 VA examination report noted that suicidal ideation is present, with the Veteran reporting "including sometimes I do and then I think look at the people I would hurt."  It was noted that homicidal ideation is absent.  The examiner concluded by noting that the Veteran does not pose any threat of danger or injury to self or others.  

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, in light of the fact that the Veteran reported homicidal ideation in October 2010 and detailed a suicide plan in July 2011, neither of which he reported or detailed at the July 2009 VA examination, this claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his service-connected PTSD.

Additionally, the RO should take this opportunity to associate with the claims file any VA treatment records relating to the Veteran's PTSD that have not already been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Any and all available VA treatment records relating to the Veteran's PTSD that have not already been associated with the claims file should be obtained.  

2. Provide the Veteran with a VA psychiatric examination in order to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should provide an opinion concerning the current degree of social and industrial impairment resulting from the Veteran's service-connected PTSD.  In addressing this matter, the examiner should also provide a Global Assessment of Functioning (GAF) score, along with an explanation of that score.  Complete rationale for all opinions expressed should be provided.  

3. Then, the RO/AMC should readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the most recent SSOC was issued.  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional 

development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



